Judgment affirmed, with costs. Memorandum: The plaintiff himself testified that the defendant had paid in full for the items delivered to the defendant. Thus, the plaintiff cannot succeed in this action to replevin those items inasmuch as title to them has passed to the defendant. The judgment appealed from dismissing the plaintiff’s complaint in this replevin action, of course, does not foreclose the plaintiff from pursuing his pending action for breach of contract. All concur. (Appeal from a judgment dismissing the complaint in an action in replevin.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.